DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts, US 2010/0050558.
Regarding claims 1 and 10:
Roberts discloses a modular wall structure (80) comprising: 
a first triangular unit (Fig. 3c – although shown as a hexagon, para. 0010 specifies the block can be hexagonal or triangular) comprising a first frame, the 
a second triangular unit (refer to Fig. 4, the units are identical) comprising a second frame, the second frame including a first side panel, a second side panel, and a third side panel, and a second face, wherein each of the second triangular face first side panel, second side panel, and third side panel project outwardly from the second face; and 
wherein the first frame of the first triangular unit is operably and selectively coupled with the second frame of the second triangular unit (refer to Fig. 4).
Regarding claims 4 and 16:
Roberts discloses wherein the first modular unit and the second modular unit are coupled with a U-channel (70, 72).
Regarding claims 7-8:
Roberts discloses wherein the modular units are collapsible and stackable (walls 50 are bendable down allowing collapsing and stacking).
Regarding claim 9:
Roberts discloses wherein each of the units have a triangular prism shape (when the walls 50 are bent at 90 degrees relative to the face).
Regarding claims 15 and 17:
Roberts discloses wherein the first frame and the first face are provided in a first unassembled configuration where the first side panel, second side panel, 
Regarding claim 18:
Roberts discloses wherein the frame also comprises a plurality of stick connectors (58).

Claims 1, 2-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshima, US 2010/0132284.
Regarding claim 1:
Takeshima discloses a modular wall structure comprising: 
(a) a first modular unit (5A1-5A3), the first modular unit having a first face defined by a first perimeter; and 
(b) a second modular unit (5A4-5A6), the second modular unit having a second face defined by a second perimeter; and wherein the first modular unit is operably and selectively coupled to the second modular unit (refer to Fig. 1).
Regarding claims 2-3:
Takeshima discloses wherein the first and second faces are of different shapes and a plurality of the first units are connectable to a plurality of the second units.
Regarding claim 5:
Takeshima discloses a base unit (1A2) configured to support the first and second modular units.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maas, US 6,892,784.
Regarding claim 1:
Maas discloses a modular wall structure comprising: 
(a) a first modular unit (11), the first modular unit having a first face defined by a first perimeter; and 
(b) a second modular unit (11), the second modular unit having a second face defined by a second perimeter; and wherein the first modular unit is operably and selectively coupled to the second modular unit (by hinge 24).
Regarding claims 5 and 6:
Maas discloses further comprising a base unit (15) configured to support the units wherein the base unit has wheels (17).

Claims 10, 12-14 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maas, US 6,892,784.
Regarding claim 10:
Maas discloses a modular wall structure comprising:
a first triangular unit (A) comprising a first frame, the first frame including a first side panel (ab), a second side panel, and a third side panel, and a first face (1a), wherein each of the first triangular unit first side panel, second side panel, and third side panel project outwardly from the first face; and 
a second triangular unit (B) comprising a second frame, the second frame including a first side panel, a second side panel, and a third side panel, and a second face, wherein each of the second triangular face first side panel, second side panel, and third side panel project outwardly from the second face; and 
wherein the first frame of the first triangular unit is operably and selectively coupled with the second frame of the second triangular unit (refer to Fig. 30).
Regarding claims 12-14:
Maas discloses wherein the first triangular unit further comprises a first triangular-shaped rear face panel, wherein the first triangular-shaped rear face panel is supported by the first frame, is set apart from the first face, and is parallel to the first face (each unit is hollow, para. 0016);
wherein the first face or the first triangular- shaped rear face panel are transparent or semi-transparent (para. 0011);
wherein the first triangular-shaped rear face panel is monolithically formed as a unitary structure with the first frame.
Regarding claim 19:
Maas discloses wherein the triangular units are wired for electrical applications (para. 0066).

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nefzi, US 7,770,338.
Regarding claim 10:
Nefzi discloses a modular wall structure comprising:
a first triangular unit (33) comprising a first frame, the first frame including a first side panel (5a), a second side panel (5b), and a third side panel (5c), and a first face (24), wherein each of the first triangular unit first side panel, second side panel, and third side panel project outwardly from the first face; and 
a second triangular unit (33) comprising a second frame, the second frame including a first side panel, a second side panel, and a third side panel, and a second face, wherein each of the second triangular face first side panel, second side panel, and third side panel project outwardly from the second face; and 
wherein the first frame of the first triangular unit is operably and selectively coupled with the second frame of the second triangular unit (refer to Fig. 3).
Regarding claim 11:
Nefzi discloses wherein the faces are selectively removable.

Allowable Subject Matter
Claim 20 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination as set forth in the independent claim is not reasonably suggested by the prior art of record. Although all the claim elements are generally known in the prior art, the prior art could not be reasonably combined to arrive at the specific combination without improper hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633